The opinion of the court was filed
Per Curiam.
The appellant as trustee of the widow, seeks to recover from the administrator of the decedent within a year after his death, the sum decreed to her, without giving a refunding bond.
The court was right in refusing to make the desired order. A payment although under the decree of distribution at such time, might not protect the administrator: Pry’s Appeal, 8
Watts, 253. Within the sphere of its jurisdiction the Orphans’ Court has all the power of a court of equity: Culbertson's Appeal, 26 P. F. S., 145. It has undoubted jurisdiction over this fund. The Act of 24th February, 1834, declares no administrator shall be compelled to make distribution of the goods of an intestate until one year has fully expired after the granting of letters of administration on the estate.
Decree affirmed and appeal dismissed at the cost of the appellant.